Opinion by
Rao, J.
In accordance with stipulation of counsel that the items marked “A” consist of milliammeters or volt-ohm-milliampere meters similar in all material respects to those the subject of United States v. G. L. Electronics, Inc., Arrow Sales, Inc. (49 CCPA 111, C.A.D. 804), and that the items marked “B” consist of VU-meters the same as those the subject of Universal Foreign Service, Inc., et al. v. United States (47 Cust. Ct. 183, C.D. 2300), the claim of the plaintiff was sustained.